

Exhibit 10.2




[pixelworkslogo02.jpg]


December 9, 2015




Mr. Todd A. DeBonis
102 Las Lomas Drive
Aptos, CA 95003


Dear Todd,


It is our pleasure to formally invite you to join the staff of Pixelworks Inc.
as Executive Vice President, Sale, Marketing & Business Development, to be
located in San Jose. Our employment offer is subject to Pixelworks’ normal
personnel policies and our comprehensive benefit program. As discussed, the
following items outline the terms of our offer.


You will report directly to me. This is an exempt position and your starting
compensation will be as follows: bi-weekly rate of $11,346.15 equivalent to
$295,000 on an annual basis.


As an Executive Vice President, you will be eligible to participate in the 2016
Senior Management Bonus Plan at a maximum potential payout of 50% of your base
salary, prorated to reflect the portion of the year which you are an employee.
Participation in the bonus plan is subject to the terms and conditions of the
plan, as described in the plan document, which will be provided to you
separately.


We want you to share in the success of the company through stock participation.
We are offering you 350,000 shares of stock options, priced at the closing
market price on your date of hire, subject to the Board of Directors approval,
pursuant to the Company's 2006 Stock Incentive Plan and the terms and conditions
of the Stock Option Agreement. Stock options will vest at a rate of 25% per
year; the full details will be outlined in your stock agreement documentation.


Our benefits, payroll, and other human resource management services are provided
through TriNet HR Corporation, a professional employer organization. As a result
of this arrangement, TriNet will be considered your employer of record for these
purposes; however, I will be responsible for directing your work, reviewing your
performance, setting your schedule and otherwise directing your work at
Pixelworks.


Pixelworks pays bi-weekly, with pay dates every other Friday. Paychecks will
include wages due through the two-week period (Sunday through Saturday) prior to
the pay date. Should payday fall on a holiday, it will be paid on the previous
workday.


Pixelworks extends this offer to you based solely on your skills,
accomplishments and growth potential and not on any confidential or proprietary
information you may have belonging to others, including your prior employers. We
request that you not disclose to Pixelworks any such information, in the form of
documents or otherwise.


Enclosed is our Proprietary Information and Inventions Agreement, all employees
are required to sign this document prior to commencement of work. As with any
new hire, under the Immigration Reform and Control Act of 1986 we will be
required to confirm your eligibility to work in the United States within three
days of your hire date.

224 Airport Pkwy San Jose, CA 94110 Tel: 408.200.9273 Fax: 408.200.9201
www.pixelworks.com





--------------------------------------------------------------------------------

Pixelworks Offer Letter for: Todd DeBonis
December 9, 2015







Pixelworks is an at-will employer, and your employment will not be for any
specific period of time. You are free to quit and the Company is free to
terminate employment at any time, with or without cause. It is further
understood that this at-will employment relationship can only be changed in a
formal written employment contract signed by the Chief Executive Officer.


Please indicate your acceptance of this offer by signing and returning a copy of
this letter to our Human Resources department as soon as possible. Please note,
we require receipt of this offer letter signed by you and completed Proprietary
Information and Inventions Agreement (enclosed) prior to placing you on the
Pixelworks payroll. This offer will expire on December 16, 2015.


Finally, we request that you maintain confidentiality of the terms and
conditions of this offer.


We sincerely hope you find this employment offer attractive and look forward to
welcoming you to the Pixelworks team. If you find that we can be of further
assistance, please feel free to contact us with any questions.


Sincerely,


/s/ Steven L Moore




For Bruce Walicek
President & Chief Executive Officer


I accept this contingent offer of employment with Pixelworks Inc. and agree to
the terms and conditions as stated above.
I agree to commence employment on January 4, 2016.
(Date of hire)






Signed /s/ Todd DeBonis
Todd A. DeBonis


Please send a copy of your signed offer letter in an envelope marked
Confidential to:


Human Resources
Pixelworks Inc.
224 Airport Pkwy., Ste 400,
San Jose, CA 94110
Phone: 408-200-9200 
Fax: 408-200-9299 



224 Airport Pkwy San Jose, CA 94110 Tel: 408.200.9273 Fax: 408.200.9201
www.pixelworks.com



